    Case 2:20-cv-09646-JMV Document 30 Filed 09/18/20 Page 1 of 7 PageID: 843




NOT FOR PUBLICATION

                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY

____________________________________
                                    :
OUSMAN D.,                          :
                                    :                          Civil Action No. 20-9646 (JMV)
                  Petitioner,       :
                                    :
          v.                        :                          OPINION
                                    :
THOMAS DECKER, et al.,              :
                                    :
                  Respondents.      :
____________________________________:

VAZQUEZ, District Judge:

       This matter originated with Petitioner Ousman D.’s 1 Petition for Writ of Habeas Corpus

pursuant to 28 U.S.C. § 2241 and motion for a temporary restraining order, a preliminary

injunction, and/or immediate release. (D.E. 1, 7.) Petitioner asserts two grounds for relief:

unconstitutional conditions of confinement and a constitutionally deficient bond hearing. As to

the conditions of confinement, the Court will be issuing a separate opinion denying Plaintiff’s

Petition and motion in light of the Third Circuit’s recent decision in Hope v. Warden York Cnty.

Prison, -- F.3d --, 2020 WL 5001785 (3d Cir. Aug. 25, 2020). The Court addresses the second

ground as to the bond hearing in this decision and concludes that Petitioner did not receive a

sufficient hearing because lesser alternatives to detention were not considered. As a result, the

Court orders that Petitioner receive a constitutionally sound hearing within fourteen (14) days.



1
 Petitioner is identified herein only by his first name and the first initial of his surname in order to
address certain privacy concerns associated with § 2241 immigration cases. This manner of
identification comports with recommendations made by the Judicial Conference of the United
States’ Committee on Court Administration and Case Management.
  Case 2:20-cv-09646-JMV Document 30 Filed 09/18/20 Page 2 of 7 PageID: 844




       I.     Background

       Petitioner is an immigration detainee being held by ICE at the Bergen County Correctional

Facility (“Bergen County Jail”) in Hackensack, New Jersey. Petitioner is a native and citizen of

Gambia who entered the United States on September 2, 2001, as a nonimmigrant with

authorization to remain the United States for a temporary period not to exceed March 1, 2002.

(D.E. 11-5 at 1.) Petitioner was served with a notice to appear charging him as a nonimmigrant

who overstayed his visa sunder Section 237(a)(1)(B) of the Immigration and Nationality Act on

February 16, 2011. (Id.) Petitioner has been arrested and charged with criminal offenses at least

eight times, the most recent of which resulted in a guilty plea to robbery in the third degree in

violation of New York state law (“2017 robbery conviction”). (D.E. 11-6 at 2.) Petitioner was

sentenced to 364-days incarceration for the robbery conviction. (Id.)

       On May 20, 2019, an Immigration Judge (“IJ”) ordered Petitioner removed from the United

States. (D.E. 11-6.) On or about November 14, 2019, the Board of Immigration Appeals

(“BIA”), affirmed the IJ’s decision.     (D.E. 11-8.)   Petitioner’s order of removal became

administratively final, and the authority for his detention switched to mandatory detention under

8 U.S.C. § 1231(a)(2). On November 26, 2019, Petitioner filed a notice of appeal of the BIA’s

decision in the United States Court of Appeals for the Second Circuit. (See Civ. Action No. 20-

2292, D.E. 33 at ¶ 62.) On December 3, 2019, Petitioner filed a motion for stay of removal in the

Second Circuit. (Id.) On February 3, 2020, Petitioner received an unconditional pardon from

New York Governor Andrew Cuomo for his 2017 robbery conviction.               (D.E. 1 at ¶ 49.)

Petitioner filed a motion to reopen before the BIA on the basis of the pardon. (Id. at ¶ 50.) On

March 16, 2020, Petitioner’s motion to hold his circuit appeal in abeyance pending the outcome

of his motion to reopen before the BIA was granted. (Id. at ¶ 52.)

                                               2
  Case 2:20-cv-09646-JMV Document 30 Filed 09/18/20 Page 3 of 7 PageID: 845




       On March 20, 2020, Petitioner filed a motion for immediate release before this Court in

the wake of the ongoing COVID-19 pandemic. At the time of the filing, Petitioner was detained

pursuant to 8 U.S.C. § 1231(a)(2) for almost five months. On April 13, 2020, the Court issued an

opinion and order denying Petitioner’s petition for writ of habeas corpus challenging his

immigration detention pursuant to 28 U.S.C. § 2241. (See Civil Action No. 20-2292, D.E. 57,

58.)

       On May 8, 2020, an IJ convened a bond hearing in Petitioner’s case pursuant to Guerrero-

Sanchez v. Warden York Cnty. Prison, 905 F.3d 208 (3d Cir. 2018). (Id. at ¶ 54.) The IJ denied

the request for change in custody status, finding “DHS established by clear and convincing

evidence Respondent is an extremely high flight risk.” (D.E. 11-9 at 2.) However, the IJ also

found that Petitioner was not a danger to the community. (Id.) On May 19, 2020, the Second

Circuit issued a stay of removal. (D.E. 1 at ¶ 55.) Petitioner subsequently filed a motion for

custody redetermination, which an IJ denied on July 20, 2020. (D.E. 1 at ¶ 59, 11-12 at 2.)

       On July 29, 2020, Petitioner filed the instant petition for writ of habeas corpus (D.E. 1),

which was followed by a motion for a temporary restraining order, motion for preliminary

injunction, and motion for immediate release. (D.E. 7.) Petitioner seeks immediate release;

alternately, Petitioner asks the Court to convene a bond hearing or to order Respondents to grant

him a bond hearing. Petitioner also requests for Respondents to be enjoined from re-arresting him

for the purpose of civil immigration detention during the pendency of his removal proceedings.

(D.E. 7-1 at 26.)

       As noted, Petitioner has lived in the United States for 19 of his 26 years. As also noted,

when Petitioner filed his first petition in Civil Action No. 20-2292, Petitioner was detained

pursuant to 8 U.S.C. § 1231(a)(2) for almost five months. His overall immigration detention,

                                                3
  Case 2:20-cv-09646-JMV Document 30 Filed 09/18/20 Page 4 of 7 PageID: 846




however, extends back to July 31, 2017. (D.E. 11-7.) Thus, he has now been in immigration

detention for a total period of over three years. In addition, certain information submitted by

Petitioner does not appear to be contested, including that he is married to a United States citizen,

he and his wife are parents to a young daughter, he has a sister serving in the United States Marine

Corps, he has been diagnosed with major depression and post traumatic stress disorder, and that

his good behavior in the Bergen County Jail has resulted in the facility naming him his unit’s

“houseman.” (D.E. 1 at ¶¶ 1, 31, 40-43). He also has a definitive release plan, including a place

to quarantine before living with his wife and child, access to mental health treatment, and

admission to job readiness programs.

       II.     LEGAL STANDARD

       Petitioner submits that he continues to be detained without a constitutionally adequate bond

hearing. (D.E. 1 at ¶¶ 96-107.) The Court previously declined to consider Petitioner’s argument

that his December 2017 bond hearing was constitutionally deficient, because he was no longer

detained under the same statute. (See 20-2292, D.E. 57 at 13.) Petitioner, once again, argues all

of his prior bond hearings were constitutionally deficient. (D.E. 1 at ¶ 101.)

       Since Petitioner’s last petition was filed, the statute governing his detention changed from

28 U.S.C. § 1231(a) to 28 U.S.C. § 1226(a). Nonetheless, at Petitioner’s last hearing before an IJ

on May 13, 2020, Petitioner’s detention was still governed by 28 U.S.C. § 1231(a).

       Although this Court may not review an IJ’s discretionary determination, see 8 U.S.C. §

1226(e), it may review “the legal standard underlying immigration officials’ actions and to

evaluate legal and constitutional claims on that basis.” Quinteros v. Warden Pike Cnty. Corr.

Facility, 784 F. App’x 75, 77 (3d Cir. 2019).

                       “[T]he Fifth Amendment entitles aliens to due process of law

                                                 4
  Case 2:20-cv-09646-JMV Document 30 Filed 09/18/20 Page 5 of 7 PageID: 847




               in deportation proceedings.” Reno v. Flores, 507 U.S. 292, 306, 113
               S.Ct. 1439, 123 L.Ed.2d 1 (1993). The Supreme Court has
               repeatedly recognized that “[i]n the exercise of its broad power over
               naturalization and immigration, Congress regularly makes rules that
               would be unacceptable if applied to citizens.” Demore v. Kim, 538
               U.S. 510, 521, 123 S. Ct. 1708, 155 L. Ed. 2d 724 (2003) (citation
               omitted). At the same time, the Court has found limits on that power.
               See, e.g., Zadvydas v. Davis, 533 U.S. 678, 690, 121 S. Ct. 2491,
               150 L. Ed. 2d 653 (2001) (concluding that “[a] statute permitting
               indefinite detention of an alien would raise a serious constitutional
               problem”).

       Borbot v. Warden Hudson Cnty. Corr. Facility, 906 F.3d 274, 276 (3d Cir. 2018).

       In Guerrero-Sanchez, the Third Circuit held that “‘an alien facing prolonged detention

under [8 U.S.C. § 1231(a)(6)] is entitled to a bond hearing before an immigration judge and is

entitled to be released from detention unless the government establishes that the alien poses a risk

of flight or a danger to the community.’ ” 905 F.3d at 224 (3d Cir. 2018) (quoting Diouf v.

Napolitano, 634 F.3d 1081, 1092 (9th Cir. 2011)).

       More recently, in German Santos v. Warden Pike Cnty. Corr. Facility, 965 F.3d 203 (3d

Cir. 2020), the Circuit reviewed the parameters of due process as to a civil immigration detainee

under 8 U.S.C. § 1226(c), a mandatory detention statute. The German Santos Court concluded

that detention for more than two-and-a-half years was unreasonable, providing the petitioner a due

process right to a bond hearing. Id. at 206. Four factors were considered by the Circuit in

determining whether detention had become unconstitutionally unreasonable: the duration of

detention (also the most important factor), the reasons for the delay (although an alien’s good-faith

challenge to his removal is not held against him), a determination whether the detention is likely

to continue, a determination whether an alien’s conditions of confinement are meaningfully

different from criminal punishment. Id. at 210-11. Finally, the court in German Santos ruled

that at the bond hearing, the government bore the burden of persuasion by clear and convincing

                                                 5
    Case 2:20-cv-09646-JMV Document 30 Filed 09/18/20 Page 6 of 7 PageID: 848




evidence that continued detention was appropriate. Id. at 213-14.

       Here, Petitioner asserts the IJ improperly shifted the burden of proof at his May 2020

hearing. (D.E. 7-1 at 15.) He argues that the IJ considered Petitioner’s extensive family ties in

the United States when denying bond, which “effectively shift[d] the burden to [Petitioner.]” (Id.)

The IJ’s written order states that “DHS established by clear and convincing evidence Respondent

is an extremely high flight risk.” (D.E. 11-9 at 2.)

       The difficulty with assessing Petitioner’s argument as to the constitutionality of the bond

hearing itself is that Petitioner fails to provide the underlying record. If the IJ improperly shifted

the burden of proof to Petitioner, then the hearing would have been constitutionally deficient.

However, the IJ’s order reflects the burden was appropriately placed on the government. If, as

Petitioner argues, the IJ found that Petitioner’s strong ties to the community made him a flight risk,

then the Court would also have concerns because it is not aware of such reasoning ever having

been employed. Usually (if not always) it is the opposite – a lack of ties – that supports a finding

of flight risk. 2 Because Petitioner has not provided the record from the bond hearing, and because

Petitioner has the burden of proof, the Court cannot conclude that he received a constitutionally

deficient bond hearing.

       Petitioner, however, does raise an issue which Respondents have not contested. Petitioner

asserts that the IJ failed to consider a release subject to appropriate conditions. Other district

courts have ruled that an immigration judge is required to consider whether less restrictive




2
  Based on the evidence before this Court, the Court does not understand how the IJ could find that
the government proved by any standard, much less clear and convincing evidence, that Petitioner
was a flight risk. Yet, the Court is not authorized to conduct such a review. Moreover, because
the Court does not have the record from the bond hearing, the Court does not know what evidence
the IJ had before him.
                                                 6
    Case 2:20-cv-09646-JMV Document 30 Filed 09/18/20 Page 7 of 7 PageID: 849




alternatives to detention would address the government’s legitimate purposes. See Hechavarria v.

Whitaker, 358 F. Supp. 3d 227, 241-42 (W.D.N.Y. 2019). And a court in this circuit has similarly

authorized release pursuant to reasonable, individually tailored conditions. See Leslie v. Holder,

865 F. Supp. 2d 627, 641 (M.D. Pa. 2012). Because there is no evidence that the IJ considered

less restrictive alternatives to detention – such as a release subject to specific conditions, including

regular reporting and/or monitoring – the Court finds that the bond hearing failed to comply with

due process.

          For the foregoing reasons, the Court finds that Petitioner did not receive a constitutionally

adequate bond hearing.

          III.   Conclusion

          For the foregoing reasons, the Court grants the Petition and related motion as to the second

claim for relief. 3 An appropriate Order accompanies this Opinion.

Dated:


                                                        JOHN MICHAEL VAZQUEZ
                                                        United States District Judge




3
    As noted, the Court will be issuing a separate Opinion denying Petitioner’s first claim for relief.
                                                   7
